DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 9-11, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al. (2008/0083740) in view of Stemmle et al. (2006/0196374).

Regarding claims 1, 7 and 21, Kaiserman teaches a method for preparing a material for use as a surface of a medical device, the method comprising: 
printing ([0070]), with an ink jet printer and using ink that is curable with ultraviolet light ([0093]), content onto a surface of material that includes woven ticking fabric ([0107]) laminated with polyurethane ([0107]); 
curing the ink with the ultraviolet light ([0093], note that cross-linking agents are cured with ultraviolet light); and 
cutting a section of the material in registration to the content printed on the surface for use in a medical device (see figure 9, Note that heated mattress pad is necessarily cut in registration with the illustrated circuit).
Kaiserman does not teach wherein the printed content includes a two-dimensional barcode that identifies a file having instructions for cutting that comprising 

Regarding claim 2, Kaiserman in view of Stemmle teaches unwinding the material from a roll before printing the content onto the surface. Menendez teaches this (Stemmle, [0013]-[0014]). 
Regarding claim 4, Kaiserman teaches the method of claim 1, wherein printing using ink that is curable with ultraviolet light comprises printing multiple layers of the ink onto the surface ([0070]).

Regarding claim 9, Kaiserman teaches the method of claim 1, wherein cutting the section comprises cutting the section into at least a portion of a medical mattress topper ([0107]). 	Regarding claim 10, Kaiserman in view of Stemmle teaches the method of claim 

Regarding claim 11, Kaiserman in view of Stemmle teaches the method of claim 1, 

Regarding claim 13, Kaiserman in view of Stemmle does including punching at least one hole in the material. Clark teaches scoring a material by punching a perforation in the material (Stemmle, [0085])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Stemmle as applied to claim 1 above, and further in view of Lang et al. (2018/0345619).

Regarding claim 8, Kaiserman in view of Stemmle teaches the method of claim 1. Kaiserman in view of Clark does not teach wherein printing the code comprises printing content that includes the code at each of multiple corners of the section to be cut. Lang teaches this (Lang, see fig. 14, Note that a code, i.e., intelligent mark, is printed at each . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Stemmle as applied to claim 1 above, and further in view of Lefevre et al. (9,440,480). 	Regarding claim 3, Kaiserman in view of Stemmle teaches the method of claim 1. Kaiserman in view of Stemmle does not teach wherein printing using ink that is curable with ultraviolet light comprises printing with white ink. Lefevre teaches printing with a white UV ink (Lefevre, col. 14, lines 22-40). It would have been obvious to use a white UV ink, as disclosed by Lefevre, in the method disclosed by Kaiserman in view of Stemmle because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Stemmle as applied to claim 1 above, and further in view of Menendez et al. (2004/0022568). 
 	Regarding claim 5, Kaiserman teaches the method of claim 1. Kaiserman does not teach wherein printing comprises printing onto multiple rolls of the material concurrently. Menendez teaches this (Mendendez, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to unwind the material from a roll, as disclosed by Lang, in the method disclosed by Kaiserman because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
  	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Stemmle as applied to claim 1 above, and further in view of Goodwin et al. (8,080,301). 	Regarding claim 12, Kaiserman teaches the method of claim 1. Kaiserman does not teach wherein cutting the section comprises cutting the section into at least a portion of a blood pressure cuff. Goodwin teaches an anti-fomitic covering that can be used to cover a mattress and a blood pressure cuff (Goodwin, cols. 4-5, lines 65-1). It would have been obvious to one of ordinary skill in the art at the time of invention to make both a mattress and a blood pressure cuff out of the polyurethane-coated printed substrate disclosed by Kaiserman because doing so would amount to making two articles in need of anti-fomitic properties out of a coated substrate. Upon combination of the teachings, it would have been obvious to cut a blood pressure cuff into a portion of the material . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853